Exhibit 10.2
EMPLOYMENT AMENDING AGREEMENT
THIS AGREEMENT, made as of the 1st day of January, 2009.
BETWEEN:
ONCOGENEX TECHNOLOGIES INC. a corporation incorporated under the laws of Canada
and having an office at Vancouver, British Columbia
(together with any subsidiaries hereinafter referred to as the “Company”).
OF THE FIRST PART
AND:
CAMERON LAWRENCE, an individual residing in Vancouver, British Columbia
(hereinafter referred to as the “Employee”)
OF THE SECOND PART
WHEREAS the Company and the Employee entered into an employment agreement dated
October 14, 2008 (the “Employment Agreement”) relating to the employment of the
Employee;
AND WHEREAS the Company regularly reviews its compensation programs and
benchmarks compensation against industry pay practices;
AND WHEREAS the annual bonus structure for the Employee’s position is currently
above market rates;
AND WHEREAS the Company and the Employee wish to amend the terms of the
Employment Agreement as provided herein;
NOW THEREFORE in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged) the parties agree as follows:

1.  
CONSTRUCTION

Terms having a capitalized first letter and not otherwise defined herein shall
have the meaning ascribed to them in the Employment Agreement.

 

 



--------------------------------------------------------------------------------



 



2.  
AMENDMENT

2.1 Article 3.3 of the Employment Agreement is hereby deleted and replaced with
the following:

  “3.3  
The Employee shall be eligible to participate in any bonus plans (“Bonus”)
offered by the Company to its Employees in accordance with the terms thereof as
established by the Board and as amended from time to time. Initially, the
Employee shall be eligible for a Bonus constituting 15% of the Base Salary. The
Bonus shall be based on annual corporate objectives as established by the Board
and annual personal objectives as established by the Employee’s supervisor, each
of which shall be communicated to the Employee annually by December 31 in the
year preceding the year in which the milestones pertain. At the same time, the
allocation of bonus potential between corporate and personal objectives for the
upcoming year will be communicated to the Employee.”

3.  
GENERAL

The Employee acknowledges that he has had the opportunity to receive independent
legal advice regarding the execution of this Agreement and that he understands
the contents of this Agreement and that he is executing the same voluntarily and
without pressure from the Company or anyone on its behalf.
The Employment Agreement as amended by this Agreement comprises the entire
agreement between the parties with respect to the Employee’s employment by the
Company. For clarity, except as modified by this Agreement, the Employment
Agreement remains unamended and in full force and effect between the parties to
this Agreement. This Agreement may not be amended or modified except by written
amendment signed between the parties hereto.
This Agreement may be executed by the parties in separate counterparts and by
facsimile, each of which such counterparts when so executed and delivered shall
be deemed to constitute one and the same instrument.
IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written.

            ONCOGENEX TECHNOLOGIES INC.
      Per:   /s/ Stephen Anderson         (Authorized Signatory)   

             
/s/ Stephen Anderson
      /s/ Cameron Lawrence    
 
Witness
     
 
CAMERON LAWRENCE    

 

 